DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hédé et al. (8,220,589) in view of Beltzig (EP 0334 494).
Claim 1: Hédé et al. discloses a seat for safety harness comprising a load-bearing framework (Fig. 1; 12) but fails to disclose formation by a chain that includes multiple sequentially connected links forming a support surface of the seat.  
However, Beltzig discloses a seat formed by a chain that includes multiple sequentially connected links forming a support surface of the seat (Fig. 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the seat of Hédé et al. to include the chain of multiple sequentially connected links, as taught by Beltzig, in order to create a safely flexible seat. 
While neither Hédé et al. nor Beltzig disclose a one-way bending chain the examiner asserts that the combination of Hédé et al. and Beltzig teaches a safety seat formed by chain that would be forced to only bend in one direction due the structure of Hédé et al..
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hédé et al. (8,220,589) in view of Beltzig (EP 0334 494).
Claim 2: Hédé et al. discloses a method of manufacturing a seat for safety harness, the method comprising formation of a load-bearing framework (Fig. 1; 12) but fails to disclose formation by a chain that includes multiple sequentially connected links forming a support surface of the seat.  
However, Beltzig discloses a seat formed by a chain that includes multiple sequentially connected links forming a support surface of the seat (Fig. 1-3).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the seat of Hédé et al. to include the chain of multiple sequentially connected links, as taught by Beltzig, in order to create a safely flexible seat. 
While neither Hédé et al. nor Beltzig disclose a one-way bending chain the examiner asserts that the combination of Hédé et al. and Beltzig teaches a safety seat formed by chain that would be forced to only bend in one direction due the structure of Hédé et al..
Regarding claim 2, the examiner takes the position that the method of claim 2 is necessitated by the assembly of claim 1 because claim 2 fails to impose any additional structural limitations to those of claim 1. The steps can obviously be seen in the rejection of claim 1 because the load bearing framework and the chains links are present and combined. Thus, the claimed method steps are shown and claim 2 is rejected.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cowell et al. (2021/0393998) in view of Beltzig (EP 0334 494).
Claim 3: Cowell et al. discloses a method of use of a seat for safety harness, the method comprising turning over a load-bearing framework (Fig. 4; 80, Para. [0046] the seat can be moved or removed when not in use) so as to transit the load-bearing framework into its operational position.
Cowell et al. fails to disclose formation by a chain that includes multiple sequentially connected links forming a support surface of the seat.  

However, Beltzig discloses a seat formed by a chain that includes multiple sequentially connected links forming a support surface of the seat (Fig. 1-3).   
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the seat of Cowell et al. to include the chain of multiple sequentially connected links, as taught by Beltzig, in order to create a safely flexible seat. 
While neither Cowell et al. nor Beltzig disclose a one-way bending chain the examiner asserts that the combination of Cowell et al. and Beltzig teaches a safety seat formed by chain that would be forced to only bend in one direction due the structure of Cowell et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635